Title: James Madison to Margaret Bayard Smith, 21 September 1830
From: Madison, James
To: Smith, Margaret Bayard


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 [21] Sepr. 1830
                            
                        
                        
                        I have received, my dear Madam, your very friendly, and I must add, very flattering letter; in which you
                            wish, from my own hand, some reminiscence marking the early relations between Mr. Jefferson and myself, and involving some
                            anecdote concerning him that may have a place in a manuscript volume you are preparing as a legacy for your son.
                        I was a stranger to Mr. Jefferson till the year 1776, when he took his seat in the first Legislature under
                            the Constitution of Virginia then newly formed, being at the time myself a member of that Body and for the first time a
                            member of any public Body. The acquaintance then made with him was very slight; the distance between our ages being
                            considerable, and other distances much more so. During part of the time whilst he was Governour of the State, a service to
                            which he was called not long after, I had a seat in the Council associated with him. Our acquaintance then became
                            intimate; and a friendship was formed, which was for life, and which was never interrupted in the slightest degree for a
                            single moment.
                        Among the occasions which made us immediate companions was the trip in 1791, to the borders of Canada to
                            which you refer. According to an understanding between us, the observations in our way through the Northern part of N.
                            York, and the newly settled entirety of Vermont, to be noted by him were of a miscellaneous cast, and were in part at
                            least noted on the Birch bark of which you speak. The few observations devolving on me, related chiefly to
                            agricultural & Economic objects. On recurring to them, I find the only interest they contain is in the comparison
                            they may afford of the infant state with the present growth of the settlements through which we passed. And I am sorry that my
                            memory does not suggest any particular anecdote to which yours must have alluded.
                        The scenes & subjects which had occurred during the Session of Congress which had just terminated at
                            our departure from New York, entered of course into our itinerary conversations. In one of those scenes, a dinner party at
                            which we were both present, I recollect an incident now, tho’ not perhaps adverted to then, which as it is characteristic
                            of Mr. Jefferson, I will substitute for a more exact compliance with your request.
                        The new Constitution of the U. States having been just put into operation, Forms of Government were the
                            uppermost topics every where, more especially at a Convivial board. And the question being started as to the best mode of
                            providing the Executive Chief, it was, among other opinions, boldly advanced that a hereditary designation was preferable
                            to any elective process that could be devised. At the close of an eloquent effussion against the agitations and
                            animosities of a popular choice, and in behalf of birth, as on the whole, affording even a better chance for a suitable
                            head of the Government, Mr. Jefferson, with a smile remarked that he had heard of a University somewhere in which the
                            Professorship of Mathematics was hereditary. The reply, received with acclamation, was a coup de grace to the Anti
                            Republican Heretic.
                        Whilst your affection, is preparing, from other sources, an instructive bequest for your son, I must be
                            allowed to congratulate him on the precious inheritance he will enjoy in the examples on which his filial feelings will
                            most delight to dwell.
                        Mrs. Madison failed to obtain the two prints she intended for you; but will renew her efforts to fulfil her
                            promise. The only drawing of our House is that by Dr. Thornton, and is without the Wings now making part of it.
                        Be pleased, my dear Madam, to express to Mr. Smith the particular esteem I have ever entertained for the
                            lights of his mind, and the purity of his principles; and to accept for him & yourself my cordial salutations.
                            Mrs. Madison who has lately been seriously ill, but is now recovering, desires me to assure you of her affectionate
                            friendship, and joins me in wishing for the entire circle of your family, every happiness.
                        
                        
                            
                                James Madison
                            
                        
                    